United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-746
Issued: November 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 2, 2011 appellant filed a timely appeal of an October 15, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
upper extremity condition in the performance of duty.
FACTUAL HISTORY
On August 25, 2010 appellant, then a 60-year-old mail carrier, filed an occupational
disease claim, alleging that he experienced pain in his hands and thumbs from performing
repetitive duties such as sorting letters and flats. He became aware of his condition on
1

5 U.S.C. §§ 8101-8193.

August 20, 2010 and realized it was causally related to his employment on August 21, 2010.
Appellant stopped work on August 24, 2010.
Appellant submitted an August 24, 2010 duty status report from a healthcare provider
whose signature was illegible. It listed clinical findings of bilateral thumb and wrist pain. The
healthcare provider diagnosed wrist and thumb tendinitis with possible left carpal tunnel
syndrome. Appellant was returned to work without restrictions. In an August 24, 2010 clinic
note, the healthcare provider diagnosed bilateral wrist and thumb sprain, bilateral wrist
tenosynovitis and possible left carpal tunnel syndrome. In an August 30, 2010 duty status report,
Dr. Michael A. Milek, a Board-certified orthopedic surgeon, noted clinical findings of
carpometacarpal (CMC) arthritis and indicated that the diagnoses was not due to injury.
Appellant also submitted an August 25, 2010 request for limited-duty work.
In an August 30, 2010 letter, OWCP advised appellant of the evidence needed to
establish his claim. It particularly requested that he submit a physician’s reasoned opinion
addressing the relationship of his claimed condition and specific work factors. In a letter of the
same date, OWCP requested the employing establishment address appellant’s allegations and
provide a description of his work duties.
Appellant submitted a September 27, 2010 statement explaining that on August 20, 2010
while on his mail route his thumbs started to hurt. He finished his mail route but still
experienced thumb pain and took Tylenol. On August 22, 2010 appellant’s thumb pain
worsened while casing mail and he informed his supervisor. In response to OWCP’s request for
information, he described casing mail for two hours a day, five days a week and delivering mail
for five and one half hours a day. Appellant noted that both casing and delivering mail involved
use of his hands, thumbs and wrist to go through mail. He noted his activities outside of work
included fishing, golfing and using a computer. Appellant reported no history of arthritis but a
prior history of tendinitis.
In an August 30, 2010 report, Dr. Milek treated appellant for problems related to the
carpometacarpal joints bilaterally. He stated that the condition was idiopathic in nature.
Dr. Milek noted that appellant worked as a letter carrier and developed sudden pain on
August 20, 2010 without any history of injury. He noted x-rays were essentially normal with no
carpometacarpal involvement. Examination was normal except for an abnormality of the
carpometacarpal joint which was tender over the radial thenar muscle area. Dr. Milek diagnosed
early carpometacarpal synovitis, etiology unclear. He injected xylocaine injections into the
thumbs. Dr. Milek returned appellant to regular duty on September 6, 2010. On September 22,
2010 he stated that, based on the available data, appellant’s use of his thumbs while at work
more likely than not contributed to or aggravated his CMC synovitis. Appellant also submitted
an article which described his duties as a letter carrier.
In a decision dated October 15, 2010, OWCP denied appellant’s claim on the grounds
that he failed to provide sufficient medical evidence.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that she sustained an injury in the
performance of duty, he must submit sufficient evidence to establish that he experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s duties as a letter carrier included performing repetitive
duties including sorting mail, lifting and carrying mail bundles and walking. It is also not
disputed that he has been diagnosed with bilateral carpometacarpal synovitis. However,
appellant has not submitted sufficient medical evidence to establish that his diagnosed bilateral
carpometacarpal synovitis was causally related to specific employment factors or conditions. On
August 30, 2010 OWCP advised him of the type of medical evidence needed to establish his
claim. Appellant did not submit a rationalized medical report from a physician addressing how
specific employment factors may have caused or aggravated his claimed conditions.
Appellant submitted an August 30, 2010 duty status report from Dr. Milek who noted
clinical findings of carpometacarpal arthritis and indicated that the diagnosis was not due to
injury. Similarly, in an August 30, 2010 report, Dr. Milek diagnosed early carpometacarpal
synovitis, etiology unclear. He opined that appellant’s condition was idiopathic in nature as
appellant reported developing pain suddenly on August 20, 2010 without any history of injury
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

while performing his letter carrier duties. However, in a September 22, 2010 report, Dr. Milek
opined that, based on the available data, appellant’s use of his thumbs while at work “more likely
than not” contributed to and aggravated appellant’s medical condition of CMC synovitis. While
this report provides some support for causal relationship, he provided no medical reasoning to
support his opinion on causal relationship. The need for reasoning is particularly important since
Dr. Milek, in his August 30, 2010 reports, indicated that appellant’s condition was not due to an
injury and was of an unclear etiology. He did not indicate the reasons why he apparently
changed his opinion on causal relationship and he did not otherwise explain why particular work
factors would aggravate appellant’s CMC synovitis. Thus, Dr. Milek’s opinion provides
insufficient support for causal relationship.
Appellant also submitted an August 24, 2010 duty status report and an August 24, 2010
clinic note from a healthcare provider whose signature is illegible. However, these records
cannot be considered probative medical evidence in the absence of any indication that the person
who signed the documents is a physician.4 Thus, these documents are insufficient to establish
the claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.5 Causal relationship must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence, and OWCP
therefore properly denied appellant’s claim for compensation.6
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

4

See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may not be considered as probative
medical evidence if there is no indication that the person completing the report qualifies as a physician as defined in
5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute probative medical evidence). See
5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB 208,
211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

See 5 U.S.C. § 501.2(c). The Board’s jurisdiction is limited to the evidence that was before OWCP at the time it
issued its final decision; therefore, the Board is unable to review evidence submitted by appellant after the
October 29, 2008 OWCP decision.

4

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

